*41DISSENTING STATEMENT BY
GANTMAN, J.:
I respectfully dissent from the majority’s decision in this case because I do not think the Mechanics’ Lien Law should be available under these circumstances, where the disputes arise from independent contracts between the general contractor and the union for fringe benefits contributions to be paid to the unions by the general contractor, and those contracts also predate any work done on Appellee’s property. I believe the majority’s “liberal construction” stretches the statute beyond the legislative intent under these facts.
Here, the claims asserted derive from contracts independent of and tangential to the work actually done on Appellee’s property and are collateral to the construction agreement between the general contractor and Appellee. The general contractor owes the fringe benefits to the unions directly and only as a result of the hours worked; the benefits are not of or directly about the work done on the property. To be sure, the unions are entitled to collect their benefits per their contracts with the general contractor; but the unions already have the legal means to move against the general contractor to recover the fringe benefits owed. Allowing the unions to use the Mechanics’ Lien Law to short-cut the recovery process under the guise of flexible statutory interpretation strains the spring of the statute too far, in my opinion, and in a manner the legislature did not intend.
Further, the majority’s rationale essentially makes Appellee a surety for the wholly independent contractual obligations of the general contractor, which I think are too attenuated to fall under the protection of the Mechanics’ Lien Law. Likewise, it effectively burdens the wrong entity. Thus, I would affirm the trial court’s decision under the circumstances of these cases. Accordingly, I must dissent.